UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2015 Item 1. Schedule of Investments. AlphaClone Alternative Alpha ETF Schedule of Investments June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.9% Accommodation and Food Services - 1.2% Darden Restaurants, Inc. $ Administrative and Support- 3.1% The Priceline Group, Inc. (a) TriNet Group, Inc. (a) Construction - 2.3% Lennar Corporation NVR, Inc. (a) Finance and Insurance - 11.0% Alibaba Group Holding, Ltd. - ADR (a) Ally Financial, Inc. (a) Citigroup, Inc. E*TRADE Financial Corporation (a) FleetCor Technologies, Inc. (a) HDFC Bank, Ltd. - ADR Lazard, Ltd. Medtronic PLC The Goldman Sachs Group, Inc. Visa, Inc. Information - 16.4% Charter Communications, Inc. (a) Comcast Corporation DIRECTV (a) Facebook, Inc. (a) GTT Communications, Inc. (a) McGraw Hill Financial, Inc. NetEase, Inc. - ADR Oracle Corporation Rackspace Hosting, Inc. (a) Time Warner Cable, Inc. Twenty-First Century Fox, Inc. Vipshop Holdings, Ltd. - ADR (a) Web.com Group, Inc. (a) Management of Companies and Enterprises - 1.0% Cooper-Standard Holdings, Inc. (a) Manufacturing - 46.1% Achillion Pharmaceuticals, Inc. (a) Allergan PLC (a) Apple, Inc. Bristol-Myers Squibb Company Celgene Corporation (a) Clovis Oncology, Inc. (a) Cognex Corporation Constellation Brands, Inc. Crown Holdings, Inc. (a) Dow Chemical Company General Dynamics Corporation General Motors Company Handy & Harman, Ltd. (a) Horizon Pharma PLC (a) Keurig Green Mountain, Inc. Kraft Foods Group, Inc. Libbey, Inc. Micron Technology, Inc. (a) Mondelez International, Inc. Novartis AG - ADR PPG Industries, Inc. QUALCOMM, Inc. Skechers U.S.A., Inc. (a) Spirit AeroSystems Holdings, Inc. (a) TransDigm Group, Inc. (a) United Therapeutics Corporation (a) Valeant Pharmaceuticals International, Inc. (a) Valero Energy Corporation Mining, Quarrying, and Oil and Gas Extraction - 1.1% Phillips 66 Professional, Scientific, and Technical Services - 5.5% Amgen, Inc. Baidu, Inc. - ADR (a) Biogen Idec, Inc. (a) ServiceNow, Inc. (a) Real Estate and Rental and Leasing - 2.0% AerCap Holdings NV (a) Avis Budget Group, Inc. (a) Retail Trade - 4.0% Amazon.com, Inc. (a) L Brands, Inc. Sears Holdings Corporation (a) Walgreens Boots Alliance, Inc. Transportation and Warehousing - 4.2% Delta Air Lines, Inc. Navios Maritime Acquisition Corporation Southwest Airlines Company United Continental Holdings, Inc. (a) Utilities - 2.0% Calpine Corporation (a) FirstEnergy Corporation TOTAL COMMON STOCKS (Cost $173,913,775) SHORT-TERM INVESTMENTS - 0.1% Short Term Investments Trust - Liquid Assets Portfolio- 0.10%* TOTAL SHORT-TERM INVESTMENTS (Cost $172,217) Total Investments (Cost $174,242,517) - 100.0% Liabilities in Excess of Other Assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Annualized seven-day yield as of June 30, 2015 (a) Non-income producing security. ADR American Depository Receipt The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's investements as of June 30, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
